***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          STATE OF CONNECTICUT v. MELINDA
                  CHANTEA FISHER
                     (SC 20559)
                   Robinson, C. J., and McDonald, D’Auria,
                         Kahn, Ecker and Keller, Js.

                                     Syllabus

Convicted of the crime of assault in the second degree in connection with
    an incident in which she attacked the victim, causing her to suffer a
    concussion and facial disfigurement, the defendant appealed, claiming,
    inter alia, that there was insufficient evidence to support her conviction
    on the ground that there was no evidence that she intended to cause
    the victim serious physical injury. The defendant had been employed
    as a technology assistant at a school, and the victim was her supervisor.
    On the day of the incident, the defendant arrived late to work and was
    informed that the victim had the key to the information technology
    laboratory. When the defendant located the victim in a hallway, the
    victim asked her if she just arrived at work and advised her that, if she
    was having trouble getting to work on time, they could arrange a different
    schedule for her. The defendant became agitated and, putting her face
    directly in the victim’s face, stated that she was not ‘‘going to kill herself’’
    to get to work on time. When the victim told the defendant to ‘‘get out
    of [her] face,’’ the defendant called the victim a ‘‘fucking bitch,’’ punched
    her in the nose, and threw a cup of coffee at her. The victim tried to
    get away from the defendant, but the defendant pursued her down the
    hallway and, when the defendant caught up with her, began to scratch
    and punch the victim, as the victim pleaded with her to stop. When the
    victim fell to the floor, the defendant grabbed her by the hair and
    repeatedly slammed her head against a cinder block wall, causing the
    victim to black out. The defendant then stood over the victim and
    repeatedly kicked her in the side. Eventually, M, a paramedic who had
    just dropped off his son at the school, was able to pull the defendant
    off of the victim, after which the defendant became compliant and
    cooperative. The victim was subsequently diagnosed by medical person-
    nel with a nondisplaced fracture of the right nasal bone, a concussion,
    and severe postconcussion syndrome. At trial, the defendant testified
    that it was never her intention to cause the victim serious physical
    injury, explaining that, on the day of the incident, she was tired and
    experiencing considerable physical pain, that, when the victim, with
    whom she did not get along, confronted her in the hallway about being
    late, she became enraged, and that she could not recall most of what
    had transpired during the incident because she had blacked out. Held:
1. The evidence was sufficient to support the defendant’s conviction of
    assault in the second degree, as the jury reasonably could have found
    beyond a reasonable doubt that the defendant had intended to cause
    the victim to suffer serious physical injury and, acting with such intent,
    caused her to suffer two such injuries, namely, a concussion and facial
    disfigurement: there was sufficient circumstantial evidence to support
    the jury’s finding that the defendant had intended to cause the victim
    to suffer serious physical injury, as the defendant, after expressing anger
    toward the victim and calling her a ‘‘fucking bitch,’’ committed numerous
    acts that indicated such intent, including punching the victim in the
    nose, throwing coffee at her, scratching the victim, grabbing the victim
    by the hair and repeatedly slamming her head against a cinder block
    wall, and kicking the victim while she was knocked down; moreover,
    the jury was not required to credit the defendant’s testimony that,
    although she intended to hurt the victim, she did not intend to cause
    her serious physical injury, and was free to disbelieve the defendant’s
    testimony that she did not recall most of what transpired after the
    assault began because she blacked out or because she was seized by
    uncontrollable rage.
2. The defendant could not prevail on her claim that the trial court improperly
    limited defense counsel’s cross-examination of the victim regarding her
    pending civil action against the defendant, which arose out of the same
     incident that gave rise to the defendant’s conviction, and improperly
     declined to admit into evidence the complaint in that civil action:
    a. Contrary to the defendant’s claim, the trial court’s alleged error was
    not of constitutional magnitude, as the defendant’s right to cross-exami-
    nation was not unduly restricted under either the federal or state constitu-
    tion: defense counsel was permitted to question the victim about the
    fact that she had filed a civil action against the defendant seeking money
    damages, about the allegations in the civil complaint pertaining to both
    the assault and her physical injuries, and about any inconsistencies
    between those allegations and her statements to the police and her
    testimony at trial; accordingly, the jury was able to appropriately draw
    inferences relating to the victim’s credibility and reliability as a witness,
    as well as any financial interest that she may have had in the outcome
    of the case; moreover, there was no merit to the defendant’s claim that
    the alleged error was of constitutional magnitude insofar as the trial
    court did not permit defense counsel to question the victim about the
    amount of damages that she sought in her civil action, as this court and
    the Appellate Court previously have sustained similar limitations on
    cross-examination regarding civil actions that arose out of the same
    circumstances that precipitated the criminal charges against the defen-
    dants in those cases.
    b. The trial court did not abuse its discretion in precluding defense
    counsel from questioning the victim more extensively about the specific
    details of the victim’s civil action against the defendant, as it reasonably
    could have determined that allowing defense counsel to probe the victim
    regarding the specific dollar amount claimed in the civil action and to
    introduce the complaint itself into evidence could have led to a more
    extensive inquiry by both parties regarding the basis for the victim’s
    damages claims, thereby opening the door to collateral evidence concern-
    ing the victim’s claims for past and future medical expenses, lost earnings
    and earning capacity, pain and suffering, and emotional distress, the latter
    a subject that the defendant herself sought to preclude the admission
    of, in her prior motion in limine, due to the prejudicial nature of that
    evidence; accordingly, the trial court struck an appropriate balance
    between the defendant’s right to cross-examination and her own effort
    to preclude evidence of the emotional impact of the assault on the victim
    and her family, and defense counsel’s inquiry, taken as a whole, was
    sufficient to establish the victim’s potential interest or financial motive
    in testifying as she did.
3. The trial court correctly determined that M, a paramedic with ten years
     of experience and special training in diagnosing concussions, was quali-
     fied to testify as an expert witness regarding signs a paramedic looks
     for in evaluating a patient for a concussion: the court acted within is
     discretion in concluding that M had special knowledge suitable to aiding
     the jury in deciding the issue of whether the victim had sustained a
     serious physical injury as a result of the defendant’s attack on her, and
     the fact that M did not physically examine the victim did not render his
     expert testimony inadmissible; moreover, even if the trial court had
     abused its discretion in admitting M’s expert testimony, any error was
     harmless, as M’s testimony was merely cumulative of the testimony of
     three other expert witnesses.
     Argued October 22, 2021—officially released February 10, 2022*

                             Procedural History

   Substitute information charging the defendant with
two counts of assault in the first degree, one count of
attempt to commit assault in the first degree, and three
counts of assault in the second degree, brought to the
Superior Court in the judicial district of New Britain
and tried to the jury before Oliver, J.; verdict and judg-
ment of guilty of two counts of assault in the second
degree; thereafter, the court conditionally vacated the
conviction as to one count of assault in the second
degree, and the defendant appealed. Affirmed.
  James B. Streeto, senior assistant public defender,
for the appellant (defendant).
   Denise B. Smoker, senior assistant state’s attorney,
with whom, on the brief, were Brian W. Preleski, state’s
attorney, and Ronald Dearstyne, former senior assis-
tant state’s attorney, for the appellee (state).
                          Opinion

   KELLER, J. The defendant, Melinda Chantea Fisher,
appeals1 from the judgment of conviction, rendered fol-
lowing a jury trial, of two counts of assault in the second
degree in violation of General Statutes § 53a-60 (a) (1).2
The defendant claims that (1) there was insufficient
evidence to sustain the jury’s verdict of guilty of assault
in the second degree,3 (2) the trial court erred in denying
the defendant’s request to cross-examine the victim
more extensively regarding her civil action against the
defendant, and (3) the trial court erred in allowing a
paramedic, testifying as a fact witness, to testify regard-
ing symptoms of a concussion. We disagree with each
of these claims and, accordingly, affirm the judgment
of the trial court.
   The record reveals the following relevant facts, which
the jury reasonably could have found, and procedural
history. On April 21, 2016, the defendant had been
employed as a technology assistant for the Southington
public schools for approximately five weeks. That
morning, she was assigned to work at South End Ele-
mentary School (school). Although she was supposed
to report to work at 8 a.m., she did not arrive until
around 8:15 a.m. due to a prior work commitment and
because she was experiencing considerable dental pain.
Upon arrival, the defendant went to the main office to
get the key for the information technology laboratory
(lab) but was told that her supervisor, Lura Terrace,
the victim in this case, had the key. Melanie Krupinski,
a second grade teacher at the school, saw the defendant
outside the locked lab and offered to let her leave her
things in Krupinski’s classroom while she looked for
the key to the lab. The defendant told Krupinski how
angry and upset she was that her ‘‘boss’’4 had insisted
that she come to work, despite her dental pain. While
speaking to Krupinski, the defendant appeared quite
angry and stated that ‘‘she didn’t want to see [the vic-
tim’s] face.’’
   After leaving Krupinski’s classroom, the defendant
found the victim in the hallway outside of the gymna-
sium. The victim asked the defendant if she had just
arrived at work and advised her that, if she was having
trouble getting to work on time, they could try to figure
out a different work schedule for her. At that point,
the defendant became ‘‘agitated’’ and, putting her face
directly in the victim’s face, stated that ‘‘she wasn’t
going to kill herself’’ to get to work on time. When the
victim told the defendant to ‘‘get out of [her] face,’’ the
defendant responded by calling her a ‘‘fucking bitch’’
and punching her in the nose with her right fist. The
defendant, who until this point had been holding a cup
of coffee and a laptop in her left hand, threw the laptop
to the ground, causing it to break, and then threw the
cup of coffee at the victim. The victim tried to get
away from the defendant, but the defendant pursued
her down the hallway. When the defendant caught up
with her, she began punching and scratching the victim,
while the victim pleaded with her to stop. When the
victim fell to the floor, the defendant grabbed her by
the hair and slammed her head against a cinder block
wall, causing the victim to black out. When the victim
came to, the defendant was standing over her and
repeatedly kicking her in the side.
   Erin Nattrass, the school’s principal, and Patrick J.
Myers, a parent, witnessed the attack. Nattrass testified
at trial that she was standing in a classroom doorway
talking to a teacher when she saw the defendant pursu-
ing the victim down the hallway. The victim was walking
away from the defendant with her hands up, saying
things like ‘‘[s]top, get away from me,’’ but the defendant
kept hitting her in her face, neck, and arms. When the
victim fell to the ground, the defendant grabbed her by
the hair and slammed her head into the wall at least
twice and then started kicking her. Although Nattrass
attempted to intervene both verbally and physically,
she was unable to stop the assault.
  Myers, who was a paramedic, testified that he had
just dropped off his son at preschool when he heard
the defendant and the victim yelling at one another in
the hallway and saw the defendant throw her coffee at
the victim. As Myers approached the two women, the
defendant threw the victim to the ground and started
kicking her. Myers then saw the defendant bang the
victim’s head into the wall several times. Eventually,
Myers was able to pull the defendant off the victim,
at which point the defendant became compliant and
cooperative.5 The defendant told Myers that she had
done what she had done because ‘‘[the victim] was
harassing her,’’ ‘‘she was very sick and should not have
been at work in the first place,’’ and ‘‘she [was] working
multiple jobs and [was] extremely tired.’’
   After the assault, Nattrass helped the victim off the
floor and escorted her to the nurse’s office. There, Nat-
trass observed scratches on the victim’s neck and chest,
and blood on her ear. Nattrass then returned to where
the defendant and Myers were waiting and asked them
to accompany her to her office, which they did. When
the police and paramedics arrived, the defendant was
placed under arrest, and the victim, based on her injur-
ies, was transported by ambulance to a hospital.
   At the hospital, the victim was treated by Douglas
Whipple, the supervising emergency room physician.
Whipple’s initial triage notes indicated that the victim
was ‘‘very shaken up and . . . crying,’’ that she had
‘‘generalized achiness and facial discomfort,’’ and that
she denied loss of consciousness. Whipple ordered a
computerized tomography scan to assess if there was
bleeding or skull or facial fractures, which came back
negative. Whipple nevertheless diagnosed the victim
with a nondisplaced fracture of the right nasal bone at
the junction with the maxilla and soft tissue swelling
in the right infraorbital region. He instructed her to
return to the hospital if her headache worsened or if
she experienced vomiting or dizziness, all of which are
symptoms of a ‘‘delayed bleed’’ or concussion. He also
recommended that she follow up with a neurologist
and not return to work.
   That evening, the victim woke up with severe dizzi-
ness, vomiting, and a worsened headache. The next
day, she visited her primary care physician, Pei Sun,
informing Sun of the emergency room visit and about
her symptoms, which included vomiting, dizziness,
headache, and an inability to concentrate. Sun diag-
nosed the victim with a brain concussion, nausea, and
a nasal fracture. When the victim returned to Sun for
a follow-up visit on May 3, 2016, she was experiencing
nausea, headaches, and new lower back pain, so Sun
referred her to Kwame O. Asante, a head injury special-
ist at Hartford Hospital. The victim saw Asante on May
6, 2016, and, after performing a number of tests on
her, including neurological, sensory, and cranial nerve
accommodation examinations, Asante diagnosed the
victim with severe postconcussion syndrome.
  On the basis of the aforementioned events, the defen-
dant was charged with one count of assault in the first
degree in violation of General Statutes § 53a-59 (a) (1),
one count of attempt to commit assault in the first
degree in violation of General Statutes §§ 53a-49 (a) (2)
and 53a-59 (a) (1), one count of assault in the first
degree in violation of § 53a-59 (a) (2), two counts of
assault in the second degree in violation of § 53a-60 (a)
(1), and one count of assault in the second degree in
violation of § 53a-60 (a) (2). A jury trial was held before
the trial court. At the conclusion of the state’s case-in-
chief, the defendant filed motions for a judgment of
acquittal as to all five charges, which the court denied.
   At trial, the defendant testified in her own defense
that it was never her intention to cause the victim seri-
ous physical injury. She explained that she was tired
and in a great deal of physical pain when she arrived
to work on the day in question. She further stated that,
although she had been employed by the Southington
public school district for only a brief period of time,
she and the victim had already been in prior ‘‘verbal
altercations,’’ during which the victim called her
‘‘names’’ and was ‘‘very verbally abusive.’’ The defen-
dant also accused the victim of saying ‘‘mean things to
other people’’ about her. The defendant testified that,
when she found the victim in the hallway that morning,
another verbal altercation ensued, during which the
defendant became enraged. The defendant stated that
she could not recall all of the details of what transpired
during the altercation because she ‘‘blacked out’’ but
that she was certain it was not her intention to disfigure
the victim. Although the defendant admitted to wanting
to hurt the victim during the altercation,6 she denied
any recollection of kicking the victim or slamming her
head against a wall.
  The jury returned a verdict of guilty on the two counts
of assault in the second degree in violation of § 53a-
60 (a) (1) and not guilty on the remaining counts. On
February 1, 2019, the trial court sentenced the defen-
dant to a term of ten years of imprisonment, execution
suspended after two and one-half years, and five years
of probation. See footnote 3 of this opinion.
  On appeal, the defendant claims that (1) there was
insufficient evidence to support the jury’s verdict of
guilty of assault in the second degree, (2) the trial court
erred in denying the defendant’s request to cross-exam-
ine the victim more extensively regarding her civil
action against the defendant, and (3) the trial court
erred in allowing Myers, a paramedic testifying as a fact
witness, to testify regarding symptoms of a concussion.
                             I
   We begin with the defendant’s claim that there was
insufficient evidence to support the jury’s verdict of
guilty of assault in the second degree. See footnote 3
of this opinion. The defendant contends that, although
the evidence supported a finding that she caused the
victim serious physical injury, there was no evidence—
circumstantial or direct—that she intended to cause
her serious physical injury, as required by § 53a-60 (a)
(1). The defendant argues that, in fact, there was uncon-
troverted direct evidence—the defendant’s own testi-
mony—that she did not intend to cause such injury.
The state responds that the evidence was more than
sufficient to support the defendant’s conviction, arguing
that ‘‘[t]he jury could reasonably have inferred that the
defendant intended to cause [the victim] serious physi-
cal injury when she punched [the victim] in the face,
pushed her to the ground, and repeatedly banged her
head into a cinder block wall.’’ We agree with the state.
   ‘‘When a criminal conviction is reviewed for the suffi-
ciency of the evidence, we apply a well established [two
part] test. First, we construe the evidence in the light
most favorable to sustaining the verdict. Second, we
determine whether upon the facts so construed and
the inferences reasonably drawn therefrom the [jury]
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt.’’ (Internal quotation marks omitted.) State
v. James E., 327 Conn. 212, 218, 173 A.3d 380 (2017).
As we previously have explained, ‘‘proof beyond a rea-
sonable doubt does not mean proof beyond all possible
doubt . . . nor does proof beyond a reasonable doubt
require acceptance of every hypothesis of innocence
posed by the defendant that, had it been found credible
by the [finder of fact], would have resulted in an acquit-
tal. . . . On appeal, we do not ask whether there is a
reasonable view of the evidence that would support a
reasonable hypothesis of innocence. We ask, instead,
whether there is a reasonable view of the evidence that
supports the [fact finder’s] verdict of guilty.’’ (Internal
quotation marks omitted.) State v. Taupier, 330 Conn.
149, 187, 193 A.3d 1 (2018), cert. denied,        U.S.    ,
139 S. Ct. 1188, 203 L. Ed. 2d 202 (2019).
   To convict the defendant of assault in the second
degree under § 53a-60 (a) (1), the state was required to
prove that (1) the defendant intended to cause serious
physical injury to another person, and (2) acting with
such intent, the defendant caused serious physical
injury to that person. For purposes of that statute, ‘‘seri-
ous physical injury’’ means ‘‘physical injury which cre-
ates a substantial risk of death, or which causes serious
disfigurement, serious impairment of health or serious
loss or impairment of the function of any bodily organ
. . . .’’ General Statutes § 53a-3 (4). A person acts with
the requisite intent under § 53a-60 (a) (1) when that
person’s ‘‘conscious objective’’ is to cause serious physi-
cal injury. General Statutes § 53a-3 (11). ‘‘[T]he state
of mind of one accused of a crime is often the most
significant and, at the same time, the most elusive ele-
ment of the crime charged. . . . Because it is practi-
cally impossible to know what someone is thinking or
intending at any given moment, [in the absence of] an
outright declaration of intent, a person’s state of mind
is usually [proven] by circumstantial evidence . . . .’’
(Internal quotation marks omitted.) State v. Bonilla,
317 Conn. 758, 766, 120 A.3d 481 (2015). We previously
have explained that a defendant’s state of mind may be
proven by, for example, ‘‘his conduct before, during
and after [an assault]’’ because ‘‘[s]uch conduct yields
facts and inferences that demonstrate a pattern of
behavior and attitude toward the victim by the defen-
dant that is probative of the defendant’s mental state.’’
(Internal quotation marks omitted.) State v. Bennett,
307 Conn. 758, 766, 59 A.3d 221 (2013). Indeed, ‘‘[i]ntent
may be, and usually is, inferred from the defendant’s
verbal or physical conduct. . . . Intent may also be
inferred from the surrounding circumstances. . . . The
use of inferences based on circumstantial evidence is
necessary because direct evidence of the accused’s
state of mind is rarely available. . . . Furthermore, it
is a permissible, albeit not a necessary or mandatory,
inference that a defendant intended the natural conse-
quences of his voluntary conduct.’’ (Emphasis omitted;
internal quotation marks omitted.) State v. Lamantia,
336 Conn. 747, 756–57, 250 A.3d 648 (2020).
   The defendant concedes that, if the jury credited the
medical evidence and testimony indicating that the vic-
tim suffered a severe concussion and facial disfigure-
ment as a result of the assault, then it reasonably could
have found that the defendant caused serious physical
injury to the victim. She contends, however, that the
jury could not reasonably have found that she intended
to cause such injury. Specifically, she contends that,
‘‘[w]hile the evidence shows [that she] and the victim
engaged in a fracas, [her] actions were clearly not the
result of calculated planning but, rather, a spontaneous
outburst of anger and loss of control . . . [that] consti-
tute[s] ‘recklessly’ causing serious physical injury
(assault in the third degree), not intentionally causing
it (assault in the second degree).’’ In support of this
contention, the defendant relies primarily on her own
testimony concerning her physical exhaustion and the
extreme pain that she was in on the morning in question,
factors that she contends combined to provoke ‘‘an
extreme reaction’’ when the victim, with whom she
did not get along, confronted her in the hallway about
being late.
    Notwithstanding the defendant’s contentions, the
jury was not required to credit her testimony regarding
her state of mind on the morning in question. See, e.g.,
State v. Ayala, 333 Conn. 225, 237, 215 A.3d 116 (2019)
(‘‘[i]t is the exclusive province of the trier of fact to
weigh conflicting testimony and [to] make determina-
tions of credibility, crediting some, all or none of any
given witness’ testimony’’ (internal quotation marks
omitted)). In particular, the jury was not required to
credit her testimony that, although she intended to hurt
the victim, she did not intend to cause her serious physi-
cal injury. The jury also was free to disbelieve the defen-
dant’s testimony that she did not recall most of what
transpired after the assault began, either because she
‘‘blacked out’’ or because she was seized by uncontrolla-
ble rage. Certainly, it is quite likely that the jury did
believe that the defendant flew into an unanticipated
and uncontrolled rage when confronted by the victim.
The fact that the defendant became so enraged, how-
ever, did not preclude a finding that the defendant
intended to inflict serious physical injury on the victim.
To the contrary, uncontrolled rage precedes or gives
rise to many assaults of this nature, with the rage precip-
itating the intent. Our courts previously have held that
evidence of a defendant’s anger or rage toward a vic-
tim—which the defendant admitted was significant in
this case—supported the jury’s finding that a defendant
intended to inflict serious physical injury on the victim.
See, e.g., State v. Perugini, 153 Conn. App. 773, 782–83,
107 A.3d 435 (2014) (evidence of intent was sufficient
to support defendant’s conviction of assault in second
degree when record reflected that defendant ‘‘ ‘wasn’t
happy’ ’’ about victim’s statements to defendant’s fian-
cée, sped to bar where victim was working, threw beer
bottle at wall near victim, slammed victim into table,
punched and choked victim, hit victim with mop handle,
and left without summoning medical assistance), cert.
denied, 315 Conn. 911, 106 A.3d 305 (2015); State v.
Aviles, 107 Conn. App. 209, 218–19, 944 A.2d 994 (evi-
dence of intent was sufficient to support defendant’s
conviction of murder when record reflected that defen-
dant was angry at victim for taking his money and
refusing to give him marijuana, and for swearing at
defendant’s girlfriend and slamming door in her face),
cert. denied, 287 Conn. 922, 951 A.2d 570 (2008); State
v. Corona, 69 Conn. App. 267, 269, 277–79, 794 A.2d 565
(evidence of intent was sufficient to support defen-
dant’s conviction of manslaughter in first degree when
record reflected that defendant was angry at victim for
telling defendant’s girlfriend to ‘‘shut up,’’ was initial
aggressor, approached victim in threatening manner
with his hands in fists, knocked victim to ground, kicked
and punched victim, and subsequently renewed his
attack while victim was unsteady on his feet and not
making any effort to struggle or resist attack), cert.
denied, 260 Conn. 935, 802 A.2d 88 (2002).
  In every such case, it is the role of the jury to deter-
mine whether the state has proven beyond a reasonable
doubt that the defendant both intended to and did cause
serious or deadly physical injury to the victim. Our only
task on appeal is to determine whether, on the basis
of the record before us, the jury reasonably could have
found as it did. See, e.g., State v. Taupier, supra, 330
Conn. 187. Performing that task here, we conclude that
the jury reasonably could have found that, after express-
ing anger toward the victim and calling her a ‘‘fucking
bitch,’’ the defendant committed numerous acts that
further indicated her intent to cause the victim serious
physical injury. Specifically, after she punched the vic-
tim in the nose and threw coffee at her, the defendant
chased the victim down the hallway, punched and
scratched the victim repeatedly, and, most significantly,
grabbed the victim by the hair, slammed her head
repeatedly into a cinder block wall, and kicked the
victim while she was knocked down, all while ignoring
the victim’s pleas to stop and Nattrass’ attempts to
intervene. These acts provide sufficient circumstantial
evidence to support the jury’s finding that the defendant
intended the natural consequence of those actions,
namely, the victim’s two serious physical injuries.
                            II
   The defendant also claims that the trial court erred
in limiting defense counsel’s cross-examination of the
victim regarding her pending civil action against the
defendant arising out of the same incident and in pre-
cluding admission of the complaint in that action. Spe-
cifically, the defendant claims that she was prevented
from adducing evidence regarding the amount of dam-
ages sought in the civil action and the fact that the
complaint included claims for pain and suffering and
for punitive damages. The defendant contends that the
absence of this evidence impaired her ability to demon-
strate that the victim had a significant financial motive
to exaggerate the extent of her injuries to her treating
physicians, who relied on her reported symptoms to
diagnose her concussion, and to the jury in her testi-
mony at the criminal trial. Because the issue of whether
the victim sustained serious physical injury was an
essential element in dispute in the case, the defendant
contends that the trial court’s ruling was not only an
abuse of discretion but an error of constitutional magni-
tude. We disagree.
   The following additional facts are relevant to our
review of this claim. Prior to trial, the defendant filed
a motion in limine to preclude evidence from the victim
pertaining to the emotional impact of the assault on
her and her family, arguing that such evidence was
unduly prejudicial and would outweigh any probative
value. The trial court granted the motion in part, agree-
ing with the defendant that testimony relating to the
emotional impact of the assault would be unduly preju-
dicial but clarifying that it would still allow testimony
from the victim and her husband relating to the impact
of the victim’s injuries on her ability to do certain things
because such evidence was relevant and ‘‘an essential
element . . . in dispute.’’
   After trial began, and before the victim took the wit-
ness stand, the prosecutor sought a ruling from the trial
court precluding the defendant from cross-examining
the victim regarding a civil action she had filed against
the defendant pertaining to the same incident underly-
ing the criminal case, or at least limiting the inquiry to
the sole question of whether there was a civil action
pending. Defense counsel argued that he should be per-
mitted to expose any inconsistencies between the state-
ments made in the victim’s civil complaint and other
statements made in connection with the criminal pro-
ceedings, that the civil action was a proper basis for
cross-examination with respect to bias, and that the
complaint itself should be allowed into evidence as
a ‘‘judicial pleading.’’7 The court agreed with defense
counsel that the existence of the civil action was a
proper subject for cross-examination, as it would tend
to expose any potential bias;8 however, it reserved judg-
ment on specific questions until they arose.
   During the victim’s ensuing testimony, she admitted
on cross-examination that she had filed a civil action
against the defendant and had hired an attorney to
represent her in that action. Defense counsel thereafter
asked the court to take judicial notice of the complaint
filed in that action. The prosecutor objected, and the
court excused the jury to hear argument on the issue.
Defense counsel argued that the entirety of the civil
complaint should be made an exhibit because it was a
proper area of cross-examination as to bias and it also
contained some inconsistent statements. He further
argued that the specific fact that the victim was seeking
damages from the defendant in excess of $15,000 was
relevant because it demonstrated the victim’s bias in
the form of a financial interest. Defense counsel
asserted that ‘‘the jury has the right to know that there
is a [civil action] pending in this case, that [the victim]
is suing [the defendant] for a large sum of money, and
that she has an interest in her testimony today showing
that her injuries are quite significant because she has
a financial interest in that with regard to a civil [action].’’
In response, the prosecutor acknowledged that the
court could allow the defendant to ask some follow-up
questions regarding the action but contended that it
would not be appropriate to question the victim exten-
sively about it or to enter the complaint itself into evi-
dence. The prosecutor pointed out that, because the
complaint asserted a claim for intentional infliction of
emotional distress, its admission would conflict with
the court’s earlier ruling granting the defendant’s
motion in limine to preclude testimony regarding the
emotional impact of the assault on the victim and her
family on the ground that such evidence would be
unduly prejudicial.
   The trial court then ruled that defense counsel could
ask the victim certain questions regarding the contents
of the civil complaint but that it would not allow the
complaint itself to come into evidence. Specifically, the
court permitted defense counsel to ask the victim about
(1) the fact that she filed a civil action against the
defendant for money damages, (2) allegations in the
complaint pertaining to both the assault and the victim’s
injuries, and (3) any inconsistencies between her testi-
mony at the criminal trial, her statements to the police,
and the allegations in her civil complaint. The court
made clear, however, that defense counsel could inquire
only about the claim for money damages, not the fact
that the victim was seeking compensatory and punitive
damages in excess of $15,000. The court further cau-
tioned that defense counsel could address the allega-
tions of pain and suffering but that doing so would
‘‘open the door’’ to matters that the court had precluded
in its ruling on the defendant’s motion in limine.
   When the victim returned to the witness stand, she
again acknowledged that she had filed a civil action
against the defendant seeking money damages. She
acknowledged that the complaint alleged that she lost
consciousness and sustained scars on her face and lips,
and that the defendant threw hot coffee on her face
and body. The victim further admitted that, although
she believed that she told the police that she thought
she had lost consciousness or blacked out during the
incident, no such statement was reflected in her written
statement to the police. In closing argument, defense
counsel conceded that the victim had been injured but
argued that there was a reasonable doubt that the head
injury she sustained resulted in a condition sufficient
to support the criminal charges, given her financial
interest in the civil action and the fact that the severity
of her symptoms ‘‘seem[ed] to increase over time
. . . .’’
   Our analysis of the defendant’s claim is guided by
the following well settled legal principles. ‘‘[A] defen-
dant has the right to confront witnesses against him as
guaranteed by the confrontation clauses of both our
federal and state constitutions.’’ (Internal quotation
marks omitted.) State v. Cecil J., 291 Conn. 813, 821,
970 A.2d 710 (2009); see also U.S. Const., amends. VI
and XIV; Conn. Const., art. I, § 8. ‘‘Cross-examination
[to elicit facts tending to show] motive, bias, interest
and prejudice is a matter of right and may not be unduly
restricted.’’ (Emphasis added.) State v. Milum, 197
Conn. 602, 609, 500 A.2d 555 (1985). Notwithstanding
this important right, however, ‘‘the right to confront
and to cross-examine is not absolute and may, in appro-
priate cases, bow to accommodate other legitimate
interests in the criminal trial process.’’ (Internal quota-
tion marks omitted.) State v. Cecil J., supra, 822. ‘‘[T]rial
judges retain wide latitude insofar as the [c]onfronta-
tion [c]lause is concerned to impose reasonable limits
on . . . cross-examination based on concerns about,
among other things, harassment, prejudice, confusion
of the issues, the witness’ safety, or interrogation that
is repetitive or only marginally relevant. . . . [T]he
[c]onfrontation [c]lause guarantees an opportunity for
effective cross-examination, not cross-examination that
is effective in whatever way, and to whatever extent,
the defense might wish.’’ (Internal quotation marks
omitted.) State v. Bermudez, 341 Conn. 233, 271,
A.3d       (2021).
   In reviewing claims of this nature, ‘‘[t]he general rule
is that restrictions on the scope of cross-examination
are within the sound discretion of the trial judge . . .
but this discretion comes into play only after the defen-
dant has been permitted cross-examination sufficient
to satisfy the sixth amendment. . . . The constitutional
standard is met when defense counsel is permitted to
expose to the jury the facts from which [the] jurors, as
the sole triers of fact and credibility, could appropri-
ately draw inferences relating to the reliability of the
witness. . . . Therefore, a claim that the trial court
unduly restricted cross-examination generally involves
a two-pronged analysis: whether the aforementioned
constitutional standard has been met, and, if so,
whether the court nonetheless abused its discretion
. . . in which case, in order to prevail on appeal, the
defendant must show that the restrictions imposed [on]
the cross-examination were clearly prejudicial.’’ (Cita-
tions omitted; internal quotation marks omitted.) State
v. Clark, 260 Conn. 813, 826–27, 801 A.2d 718 (2002).
Specifically, in determining whether a restriction on
cross-examination violates the constitutional protec-
tion of the confrontation clause, we look at a number
of factors, including ‘‘the nature of the excluded inquiry,
whether the field of inquiry was adequately covered
by other questions that were allowed, and the overall
quality of the cross-examination viewed in relation to
the issues actually litigated at trial.’’ (Internal quotation
marks omitted.) Id., 828. If this constitutional standard
has been met, the defendant must, in order to prevail
on appeal, ‘‘show that the restrictions imposed by the
trial court were harmful. . . . In order to do so, the
defendant must establish that the impropriety was so
prejudicial as to undermine confidence in the fairness
of the verdict . . . .’’ (Citation omitted; internal quota-
tion marks omitted.) Id., 830. Alternatively, if the consti-
tutional standard is not met, and ‘‘an [evidentiary]
impropriety is of constitutional proportions, the state
bears the burden of proving that the error was harmless
beyond a reasonable doubt.’’ (Internal quotation marks
omitted.) State v. Edwards, 334 Conn. 688, 706, 224
A.3d 504 (2020).
                              A
  As a general rule, ‘‘cross-examination of the prosecut-
ing witness should be allowed to show the pendency,
existence and status of [a] civil action . . . arising out
of the same set of circumstances as those [that] served
as the basis for the criminal prosecution.’’ (Internal
quotation marks omitted.) State v. Milum, supra, 197
Conn. 610; see State v. Arline, 223 Conn. 52, 61, 612
A.2d 755 (1992); see also State v. Colton, 227 Conn. 231,
250–51, 630 A.2d 577 (1993). Such evidence provides
the jury with ‘‘significant information to aid in assessing
the bias, motive, interest and prejudice of the victim
for testifying as she did.’’ State v. Milum, supra, 609.
   In the present case, defense counsel was permitted
to adduce not only all of this essential information but
also to probe the particulars of the allegations made
in the pending civil action as to the victim’s claims
concerning physical injuries, all of which were proba-
tive of the credibility and reliability of the victim’s testi-
mony. See State v. Clark, supra, 260 Conn. 827. Defense
counsel, through cross-examination, was allowed to
question the victim to establish that the victim’s civil
action sought money damages for her alleged injuries.
He was also permitted to ask the victim about the allega-
tions in her complaint and any inconsistencies between
those allegations and her statements regarding the inci-
dent to the police and in court. On the basis of these
facts, and taking into account all relevant considera-
tions; see id., 828; we cannot conclude that the defen-
dant’s right to cross-examination was unduly restricted
under either the United States constitution or the Con-
necticut constitution. From the inquiries allowed, it is
clear that the jury was able to appropriately draw infer-
ences relating to the victim’s credibility and reliability
as a witness, as well as any financial interest she may
have had in the outcome of the case.
   Conceding that ‘‘[t]his case does not involve a com-
plete bar of evidence concerning the civil [action],’’ the
defendant nevertheless argues that the claimed error
is of constitutional magnitude because the trial court
‘‘declined to allow the defense to question the victim
concerning the amount of damages sought . . . .’’
(Emphasis added.) In particular, the defendant con-
tends that the scope of examination permitted defense
counsel to inquire into the civil action as evidence of
the victim’s bias or animosity toward the defendant,
but not as evidence of the victim’s financial motivation
for portraying her symptoms as severely as possible.
We are not persuaded.
   Our appellate courts previously have sustained simi-
lar limitations on cross-examination regarding civil
actions that arose out of the same circumstances that
precipitated the criminal case against the defendant. In
State v. Ballas, 180 Conn. 662, 433 A.2d 989 (1980), this
court held that the defendant was adequately ‘‘permit-
ted to impugn the credibility and [to] explore the bias
of the [prosecuting] witnesses when the [trial] court
permitted [one of them] to testify on cross-examination
that a civil action was pending’’; id., 676–77; despite the
trial court’s refusal to permit cross-examination of him
with regard to the specific amount sought in damages
in the civil action against the defendant. Id., 676. In
State v. Reis, 33 Conn. App. 521, 636 A.2d 872, cert.
denied, 229 Conn. 901, 640 A.2d 118 (1994), the Appel-
late Court deemed cross-examination constitutionally
adequate when the trial court permitted the defendant
to cross-examine the victim regarding the fact that the
victim had retained a lawyer to bring an action against
the defendant ‘‘to get his [medical] bills paid and to be
compensated for his pain and suffering,’’ but did not
allow the defendant ‘‘to expose the extent of [the vic-
tim’s] pecuniary interest by cross-examination concern-
ing the amount of damages [he] was seeking.’’ Id., 524.
The Appellate Court determined that the limitation did
not violate the defendant’s constitutional rights because
‘‘the issue of the victim’s [interest] arising from his civil
[action] against the defendant was adequately covered
by other questions allowed by the [trial] court.’’ Id., 526.
  The defendant attempts to distinguish Reis and Bal-
las by arguing that evidence of the civil actions in those
cases was only relevant to show bias against the defen-
dants, not to show a financial interest, in part because
the extent of the victims’ injuries was not in dispute.
We disagree. This court previously has acknowledged
that ‘‘[a] pending civil [action], or even a contemplated
[action], arising out of the same incident that gave rise
to the criminal charges is almost always relevant to
the credibility of a prosecuting witness because it gives
her a financial interest in the outcome of the criminal
prosecution. Such evidence has great probative value
because it shows that the state’s prosecuting witness
may have been actuated by personal considerations
instead of [by] altruistic interest generated solely from
motives in the public interest to bring a criminal to
justice.’’ (Emphasis added; internal quotation marks
omitted.) State v. Milum, supra, 197 Conn. 611–12. That
the extent of the prosecuting witness’ injuries was not
a contested issue in Reis and Ballas was not, in our
view, outcome determinative for the courts in deciding
these cases. Rather, the courts in both cases considered
the defendants to have had a right to cross-examine
the witnesses regarding financial interest, which they
adequately were permitted to do, just as the defendant
was adequately able to do in the present case.
   The defendant also argues that, ‘‘to the degree that
this court should hold that [Reis or Ballas] stands for
the proposition that the admission of a complaint or
an inquiry into the exact amount or type of damages
sought in a civil [action] is always precluded, the defen-
dant would respectfully request that that case be over-
ruled.’’ We do not read either case to stand for any
such proposition. Rather, in each case, the court merely
concluded that the cross-examination permitted was
constitutionally sufficient in light of the circumstances
of the case. See State v. Ballas, supra, 180 Conn. 676–77;
State v. Reis, supra, 33 Conn. App. 524–26. It could
very well be that, in certain circumstances and cases
to come, the allegations in a civil complaint regarding
the nature, extent, or amount of damages, or other
allegations, could be sufficiently extreme, incongruous,
or inconsistent that it would be an abuse of discretion
or an error of constitutional magnitude not to permit
cross-examination as to those issues. This simply is not
such a case.
   The defendant also cites three cases for the proposi-
tion that the right to confront prosecuting witnesses
includes the right to put into evidence the amount of
damages sought in the civil action or the complaint. In
none of these cases did the court conclude that exclud-
ing evidence of the amount of damages was itself revers-
ible error, and, in two of the cases, the defendant was
not permitted any cross-examination on the subject of
the victim’s pending action. See United States v. Cohen,
163 F.2d 667, 668–69 (3d Cir. 1947); Maslin v. State,
124 Md. App. 535, 541–42, 723 A.2d 490, cert. denied,
354 Md. 115, 729 A.2d 406 (1999). The third case, State
v. Murdick, 23 Conn. App. 692, 583 A.2d 1318, cert.
denied, 217 Conn. 809, 585 A.2d 1233 (1991), is entirely
distinguishable. In that case, the Appellate Court con-
cluded that there was no abuse of discretion in allowing
evidence of a civil action—filed before the conduct that
led to the criminal charges and not arising out of the
same circumstances as the criminal case—to be intro-
duced because ‘‘[e]vidence of motive is a highly relevant
factor for assessing the guilt or innocence of a defen-
dant.’’ Id., 696. Because the civil action did not arise
from the same circumstances as the criminal proceed-
ings, and because the evidence was admitted to show
the defendant’s motive for committing the crime, not
the victim’s motive to lie or exaggerate injuries for
financial gain, we find Murdick wholly inapposite.
   Finally, the defendant cites State v. Tiernan, 941 A.2d
129 (R.I. 2008), for the proposition that other jurisdic-
tions ‘‘have acknowledged that a financial interest will
justify an inquiry into the details, including the amount
at issue, in the civil [action].’’ In that case, however,
the trial court had allowed defense counsel to ask only
a single question regarding the victim’s action against
the defendant, namely, ‘‘whether or not he had filed or
intended to file a civil [action] as a result of the events
that occurred . . . .’’ Id., 132. On appeal, the Rhode
Island Supreme Court held that ‘‘the scope of cross-
examination that the trial [court] allowed—just one
question—was so limited as to be insufficient under
both the [s]ixth [a]mendment to the United States [c]on-
stitution and [the confrontation clause] of the Rhode
Island [c]onstitution. A defendant in a situation such
as this must be provided as a matter of right the opportu-
nity to engage in not just some minimal cross-examina-
tion, but rather sufficient cross-examination.’’ (Empha-
sis omitted; footnote omitted.) Id., 137. In the present
case, however, as we explained, the defendant was not
limited to a single question about the existence of the
civil action but, rather, was permitted to ask the victim
a number of questions regarding the action, as well
as to probe her for any inconsistencies between her
testimony and her civil complaint. Therefore, Tiernan
is inapposite.
                            B
   Having determined that the trial court’s exclusion of
the evidence was not of constitutional proportions, we
must now determine whether the trial court neverthe-
less abused its discretion by precluding defense counsel
from questioning the victim more extensively regarding
her civil action against the defendant. We conclude that
the trial court did not.
   Section 6-5 of the Connecticut Code of Evidence pro-
vides that ‘‘[t]he credibility of a witness may be
impeached by evidence showing bias for, prejudice
against, or interest in any person or matter that might
cause the witness to testify falsely.’’ The commentary
to § 6-5, however, further provides in relevant part that,
‘‘[w]hile a party’s inquiry into facts tending to establish
a witness’ bias, prejudice or interest is generally a mat-
ter of right, the scope of examination and extent of
proof on these matters are subject to judicial discretion.
. . .’’ Conn. Code Evid. § 6-5, commentary. It is well
established that ‘‘otherwise [r]elevant evidence may be
excluded if its probative value is outweighed by the
danger of unfair prejudice or surprise, confusion of the
issues, or misleading the jury, or by considerations of
undue delay, waste of time or needless presentation
of cumulative evidence.’’ (Emphasis omitted; internal
quotation marks omitted.) State v. Brown, 273 Conn.
330, 342, 869 A.2d 1224 (2005).
   We conclude that the trial court did not abuse its
discretion by precluding defense counsel from ques-
tioning the victim more extensively about the specific
details of her pending civil action against the defendant.
As we explained, our trial courts have wide discretion
in limiting a defendant’s cross-examination, as long as
the defendant has been permitted sufficient cross-
examination to satisfy constitutional requirements. See,
e.g., State v. Clark, supra, 260 Conn. 826. Here, we can-
not say that the trial court abused its discretion in
restricting the scope of defense counsel’s cross-exami-
nation of the victim. The trial court, acting under the
specific circumstances present in this case, reasonably
could have determined that allowing defense counsel
to probe the victim regarding the specific dollar amount
claimed in the civil action9 and to introduce the com-
plaint itself into evidence could have led to a more
extensive inquiry by both parties regarding the basis
for the victim’s damages claims, thereby opening the
door to collateral evidence concerning the claims in the
action for, inter alia, past and future medical expenses,
lost earnings and earning capacity, pain and suffering,
and emotional distress—the latter a subject the defen-
dant herself sought to preclude in her motion in limine
due to the prejudicial nature of that evidence. In light
of the foregoing, we conclude that the trial court, in
limiting defense counsel’s inquiry into the particulars of
the victim’s civil action, struck an appropriate balance
between the defendant’s right to cross-examination and
her own effort to exclude evidence of the emotional
impact of the assault on the victim and her family. In
sum, and as we previously explained, defense counsel’s
inquiry, taken as a whole, was sufficient to show the
victim’s potential interest or financial motive in testi-
fying as she did.
                           III
  Finally, we turn to the defendant’s claim that the trial
court erred in allowing Myers, a paramedic testifying
as a fact witness, to testify concerning the signs a para-
medic looks for in determining whether a patient might
have a concussion. The defendant contends that, because
Myers did not personally examine the victim following
the assault, he should not have been permitted to testify
in his capacity as a paramedic regarding the general
symptoms of a concussion.10 We find no merit in this
contention.
  The following additional facts are relevant to our
review of this claim. Prior to Myers’ taking the witness
stand, the trial court indicated that it understood that
Myers might testify regarding not only what he had
witnessed, but also about concussion symptoms as they
relate to his duties as a paramedic. The court further
stated that, before any such questions were asked, the
prosecutor must lay the factual foundation for Myers’
expert testimony, at which time the court would take
up any objection from the defense.
   After his initial testimony regarding his observation
of the altercation, Myers testified on direct examination
that he had been employed in emergency medical ser-
vices for fourteen years, the first four as an emergency
medical technician (EMT) and the last ten as a para-
medic. Myers testified that a paramedic has much more
training than an EMT. To become an EMT, he had to
undergo a six month training program. Then, he had to
respond to a certain number of calls as an EMT before
he could apply to paramedic school. Once accepted
into paramedic school, he underwent a one year long
program, which included ‘‘in excess of 200 hours’’ of
clinical rotations at Saint Francis Hospital and Medical
Center. Myers further testified that, as part of his contin-
uing medical education, he was required to complete
thirty-six hours of training each year and that he had
to maintain certifications in cardiopulmonary resuscita-
tion, advanced cardiovascular life support, and pediat-
ric advanced life support. Myers then testified that, in
responding to calls involving motor vehicle accidents
or falls, he deals with the possibility of concussions on
‘‘a regular basis.’’ He also indicated that, during para-
medic school, he was trained in the signs and symptoms
of concussions.
  At this point, the prosecutor asked Myers what signs
he would look for if he were to respond to a scene where
the patient may have suffered a concussion. Defense
counsel objected to the line of questioning, arguing that
Myers was not ‘‘in a position to opine on the symptoms
and diagnoses of a concussion.’’ The prosecutor, in
response, argued that he was not attempting to ask
Myers whether the victim sustained a concussion, but,
rather, he only intended to ask him about concussion
symptoms generally. The court overruled defense coun-
sel’s objection and allowed Myers to continue testifying.
   Myers then testified that, although the signs and
symptoms vary, typically, someone with a concussion
would experience nausea, headache, and dizziness. He
also testified that there can be other symptoms in addi-
tion to those and that symptoms can sometimes mani-
fest later on instead of immediately. Finally, Myers testi-
fied that he did not assess or treat the victim in any
way on the day in question. He did not opine as to
whether the victim sustained a concussion or exhibited
any symptoms of one. He stated that, in fact, he did
not ‘‘notice anything about the victim at all physically’’
and had no contact with her after separating her from
the defendant.
   ‘‘We review a trial court’s decision to preclude [or
admit] expert testimony for an abuse of discretion. . . .
We afford our trial courts wide discretion in determin-
ing whether to admit expert testimony and, unless the
trial court’s decision is unreasonable, made on untena-
ble grounds . . . or involves a clear misconception of
the law, we will not disturb its decision. . . . Even [i]f
we determine that a court acted improperly with respect
to the admissibility of expert testimony, we will reverse
the trial court’s judgment and grant a new trial only if the
impropriety was harmful to the appealing party. . . .
   ‘‘The standards for admitting expert testimony are
well established. Expert testimony should be admitted
when: (1) the witness has a special skill or knowledge
directly applicable to a matter in issue, (2) that skill or
knowledge is not common to the average person, and
(3) the testimony would be helpful to the court or jury
in considering the issues. . . . [T]o render an expert
opinion the witness must be qualified to do so and there
must be a factual basis for the opinion. . . . [See]
Conn. Code Evid. § 7-2 ([a] witness qualified as an
expert by knowledge, skill, experience, training, educa-
tion or otherwise may testify in the form of an opinion
or otherwise concerning scientific, technical or other
specialized knowledge, if the testimony will assist the
trier of fact in understanding the evidence or determin-
ing a fact in issue).’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Williams, 317 Conn. 691,
701–702, 119 A.3d 1194 (2015). ‘‘[T]he true test of the
admissibility of [expert] testimony is not whether the
subject matter is common or uncommon, or whether
many persons or few have some knowledge of the mat-
ter; but it is whether the witnesses offered as experts
have any peculiar knowledge or experience, not com-
mon to the world, which renders their opinions founded
on such knowledge or experience any aid to the court
or the jury in determining the questions at issue. . . .
Implicit in this standard is the requirement . . . that
the expert’s knowledge or experience . . . be directly
applicable to the matter specifically in issue.’’ (Internal
quotation marks omitted.) State v. Guilbert, 306 Conn.
218, 230, 49 A.3d 705 (2012).
   Applying these principles to the present case, we have
no difficulty concluding that the trial court correctly
determined that Myers, a paramedic with ten years of
experience and special training in diagnosing concus-
sions, was qualified to testify as an expert witness
regarding signs a paramedic looks for in evaluating a
patient for a concussion. We cannot perceive, and the
defendant does not explain, why the fact that Myers
did not physically examine the victim following the
assault renders his expert testimony on the symptoms
of a concussion inadmissible. One issue before the jury
was whether the victim sustained a serious physical
injury—to wit, a concussion—as a result of the defen-
dant’s assault on her. The trial court acted well within
its discretion in concluding that Myers had special
knowledge suitable to aiding the jury in deciding that
issue.11
  Even if the trial court had abused its discretion in
admitting Myers’ testimony regarding the symptoms he
looks for when evaluating a patient for a concussion,
the error was entirely harmless. Myers’ testimony was
merely cumulative of the testimony of three other wit-
nesses—Whipple, Sun, and Asante—all of whom testi-
fied similarly on the general presenting symptoms of a
concussion. In addition, Sun and Asante, both of whom
examined the victim following the assault, testified that,
in their expert opinions, the victim sustained a concus-
sion as a result of the assault. In light of the foregoing,
the defendant cannot prevail on her claim that the trial
court’s admission of Myers’ expert testimony entitles
her to a new trial.
   The judgment is affirmed.
   In this opinion the other justices concurred.
    * February 10, 2022, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
    1
      The defendant appealed to the Appellate Court, and we transferred the
appeal to this court pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
    2
      General Statutes § 53a-60 (a) provides in relevant part: ‘‘A person is
guilty of assault in the second degree when: (1) With intent to cause serious
physical injury to another person, the actor causes such injury to such
person or to a third person . . . .’’
    3
      Count four of the operative information alleged that the defendant com-
mitted assault in the second degree when, with the intent to cause serious
physical injury to another person, she caused the victim to suffer a concus-
sion, and count five alleged that the defendant committed assault in the
second degree when, with the intent to cause serious physical injury to
another person, she caused the victim’s face to be disfigured. The trial court
vacated the conviction as to count five pursuant to State v. Polanco, 308
Conn. 242, 61 A.3d 1084 (2013), ‘‘subject to being reinstated should count
four be overturned on appeal,’’ and sentenced the defendant on only count
four. Nevertheless, the defendant argues that, because count five also
required the state to prove that she intended to cause serious physical
injury, and because reversal of her conviction on count four would require
reinstatement of count five, the sufficiency of the evidence argument applies
to both counts.
    4
      Krupinski testified that she was not sure who the defendant’s boss was
at the time. The victim, however, who had worked for the Southington
public school district for sixteen years, testified that she supervised only
one employee at the time, and that was the defendant. Moreover, the school’s
principal at the time, Erin Nattrass, testified that the victim was responsible
for supervising the school’s technology assistants and that, on the date in
question, the defendant was the school’s technology assistant.
    5
      Myers testified that, as he removed the defendant from the victim, she
turned and saw his paramedic uniform, ‘‘stopped . . . what she was doing
. . . [and became] compliant with [him].’’ Myers indicated that it ‘‘is not
uncommon’’ for this to occur when he is in uniform.
    6
      On cross-examination, the following exchange took place between the
prosecutor and the defendant:
    ‘‘Q. Okay. Did you pursue [the victim] down the hallway when she tried
to get away?
    ‘‘A. Yes.
    ‘‘Q. Yes, you went after her. Is that correct?
    ‘‘A. Yes.
    ‘‘Q. And when you went at her, were you still swinging your arms at her?
    ‘‘A. Yes.
    ‘‘Q. You were very angry, yes or no?
    ‘‘A. At that point, yes.
    ‘‘Q. Yes. And you wanted to hurt her, did you not? You just punched her
in the nose, she was trying to get away, you continued to go at her with
your arms swinging at her, so, were you trying to hurt her, yes or no?
    ‘‘A. Yes.’’
    7
      The defendant also asserts that the trial court erred in failing to take
‘‘judicial notice’’ of the civil complaint but provides no analysis of that issue
independent of her claim that the court improperly precluded admission of
the complaint. Accordingly, we view the former to be subsumed in the latter.
   8
     At trial, the trial court and the parties used the terms ‘‘bias’’ and ‘‘interest’’
interchangeably to refer to the victim’s alleged motivation to exaggerate
her injuries during her testimony in this case. The parties also use the terms
interchangeably in their briefs to this court in referring to the victim’s alleged
motive to testify falsely regarding the extent of her injuries. Although the
terms have been used interchangeably, we note that they have slightly
different meanings and that, in the present context, any motivation the
victim may have had to exaggerate her testimony or to testify falsely for
financial gain would, in our view, be indicative of her interest, not her bias.
See Conn. Code Evid. § 6-5 (‘‘[t]he credibility of a witness may be impeached
by evidence showing bias for, prejudice against, or interest in any person
or matter that might cause the witness to testify falsely); Conn. Code Evid.
§ 6-5, commentary (‘‘[a] witness may be biased by having a friendly feeling
toward a person or by favoring a certain position based [on] a familial or
employment relationship . . . [or a] witness may have an interest in the
outcome of the case independent of any bias or prejudice when, for example,
he or she has a financial stake in its outcome’’ (citations omitted)).
   9
     We note that the amount claimed in the civil action—$15,000 or more—
merely conformed to the jurisdictional pleading requirements set forth in
General Statutes § 52-91, and, therefore, there is no indication that the victim
was seeking a particular amount of money.
   10
      The defendant also appears to argue that Myers could not properly have
testified as both a fact witness and an expert witness. To the extent that
this is the defendant’s contention, it is wholly lacking in merit. See, e.g.,
State v. Tomlinson, 340 Conn. 533, 553 n.7, 264 A.3d 950 (2021) (noting that
expert witnesses often testify in dual capacity as both expert and fact
witness); see also, e.g., State v. Dawson, 340 Conn. 136, 141 nn.7 and 8, 263
A.3d 779 (2021) (police officer who testified as fact witness regarding what
he observed also testified as expert on criminal behavior generally); State
v. Collins, 206 Conn. App. 438, 443–44, 260 A.3d 507 (police officer who
testified as fact witness regarding his execution of search warrant also
testified as expert witness about items that crack cocaine and heroin dealers
usually have in their homes), cert. denied, 339 Conn. 914, 262 A.3d 135 (2021).
Moreover, § 7-2 of the Connecticut Code of Evidence does not ‘‘require an
explicit offer and acceptance of a witness as an expert in order for the
witness to be treated as an expert witness’’; Nicholson v. Commissioner of
Correction, 186 Conn. App. 398, 421, 199 A.3d 573 (2018), cert. denied, 330
Conn. 961, 199 A.3d 19, cert. denied sub nom. Nicholson v. Cook,                  U.S.
     , 140 S. Ct. 70, 205 L. Ed. 2d 76 (2019); and, therefore, the trial court did
not err in treating Myers as an expert witness—notwithstanding the fact
that he was originally testifying as a fact witness—once his qualifications
were established on the record. We note, finally, that the defendant does
not claim that the state failed to provide her adequate notice of its intent
to call Myers as an expert witness. Pursuant to Practice Book § 40-11 (a)
(3), upon written request by the defendant, the state is required to disclose
‘‘[a]ny reports or statements of experts made in connection with the offense
charged including results of . . . scientific tests, experiments or compari-
sons which are material to the preparation of the defense or are intended
for use by the prosecuting authority as evidence in chief at the trial . . . .’’
See also State v. Jackson, 334 Conn. 793, 812, 224 A.3d 886 (2020) (it was
abuse of discretion for trial court to allow state’s late disclosed expert
witness to testify without first granting defendant reasonable continuance
to obtain his own expert). The record before us discloses that the defendant
did not file any written discovery request under Practice Book § 40-11 (a)
(3) for the reports or statements of the state’s experts; nor did she raise an
issue of lack of notice before the trial court or anytime thereafter.
   11
      The defendant cites Kairon v. Burnham, 120 Conn. App. 291, 991 A.2d
675, cert. denied, 297 Conn. 906, 995 A.2d 634 (2010), and State v. Pjura,
68 Conn. App. 119, 789 A.2d 1124 (2002), in support of his claim that the
trial court’s decision to admit Myers’ testimony was error. We disagree that
either case supports the defendant’s claim. Kairon and Pjura both dealt
with experts who were called on to opine on the ultimate issue in the
case, namely, whether the defendant had committed medical malpractice
in Kairon; see Kairon v. Burnham, supra, 295–96; and whether the defen-
dant was intoxicated in Pjura. See State v. Pjura, supra, 121. In the present
case, Myers was not asked to and did not testify as to an ultimate issue,
namely, whether the victim had sustained a serious physical injury—a con-
cussion. He simply testified regarding the common symptoms of a concus-
sion, on the basis of his ten years of experience as an EMT and a paramedic.
Kairon and Pjura therefore have no bearing on the outcome of this case.